EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce D. George on 13 August 2021.

The application has been amended as follows: 

Claim 1: A coffee machine (1) comprising a coffee dispenser having a support (3), a first spout (4) and at least a second spout (5) for dispensing coffee, and further comprising a hinged mechanism that connects said first and at least said second spout (4, 5) to said support, the hinged mechanism being configured to adjust a position of said first and at least said second spout (4, 5) in a direction of a width (L) and of a height (H) of said coffee machine (1),
wherein said hinged mechanism comprises a first mechanism (13) that connects said first spout (4) to said support (3) and at least a second mechanism (20) that connects said second spout (5) to said support (3), said first and said second mechanism (13, 20), respectively, comprising a first and a second hinged quadrilateral, respectively, having hinging axes (18, 19, 25, 26) oriented in a direction (P) of a depth of the coffee machine (1).
Claim 19: The coffee machine (1) according to claim 16, wherein said first and said second mechanisms (13, 20) are configured and arranged to maintain said first and said second spout (4, 5) with respect to one another, at a same height which is variable in a direction of [[a]] the height (A) of the coffee machine (1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/Examiner, Art Unit 3761